Title: Enclosure: Francis Adrian Van der Kemp’s Synopsis of a Proposed Book, [ca. 1 November 1816]
From: Van der Kemp, Francis Adrian
To: 


            
              ca. 1 Nov. 1816
            
            Memoirs
            respecting the person and doctrine of J.C.
            compiled
            from
            S.S.
            
            Outlines
            Part. i
            
              
                Præliminarÿ discussions
              
              
                 
                Developement of the general principles of nat: Religion. 
              
              
                
                Inquirÿ in the authenticity of the S.S.—of the Jewish Religion writings—the lxx.—Examination of Astruc’s hypothesis—arguments—objections—of Goethen’s.
              
              
                
                Delineation of the Jewish nation—character—remarquable periods—under the Patriarchs—the Legislation of Mozes—under the judges—kings—before, in, and after the Babylonian captivity—after the destruction of Jeruzalem,—degradation—dispersion and preservation as a distinct People.
              
              
                
                Religion of the Jews
              
              
                
                 
                Theism—morality
              
              
                
                
                Examination of their principles and correctness.
              
              
                General view of the heathen world before the christian æra
              
              
                
                
                Ancient Philosophers—Oriental—Greece—Rome—Indian—Chinese. 
              
              
                
                
                Merits and defects.
              
              
                
                comparison with the Jews
              
              
                Part. ii
              
              
                Life—character—doctrine of Jezus.
              
              
                Præliminarÿ observations
              
              
                Inquiry in the authenticity of the S.s. Arguments—objections.
              
              
                 
                Particular discussions—Inspiration &c Rules of criticism &c
              
              
                concise view of the various Systems of Divinity among christians.
              
              
                 
                Inquirÿ in the authenticity of the first Chapt. of matthew and Luke.
              
              
                
                Apparition of angels—hymns of Simeon—Anna—
              
              
                
                Miraculous conception and birth.
              
              
                
                Inquiry in its necessity—usefulness—
              
              
                Chronological observations with regard to the time of the birth of Jezus.
              
              
                 Discussion of the arguments—pleaded. for Jezus being more than a man—of being a Spiritual head of the pious—being a proof of his high dignity.
              
              
                 
                Examination of various passages of S.s. 2 King. iv. 16. Ies. ix. 5/6 &c of God preparing him a bodÿ—not according the ordinarÿ Laws of nature Hebr. x. 5. made of a woman Gal. iv. 4. not of a Virgin Math Matth. xi. 9. &c.
              
              
                General observation.
              
              
              
                „All, what is necessary to believe and to do—to Secure our happiness—must have been So clearly revealed, as to be understood without anÿ difficulty by any one of a Sound judgment and a Sincere heart.„
              
              
                 Consequences.
              
              
                Discussion
              
              
                
                i. what Messiah was expected by the Jews?
              
              
                
                 
                a. consideration of the Jewish Prophecies.
              
              
                
                
                b. application of these.
              
              
                
                ii What ideas entertained the Jews of Jezus?
              
              
                
                
                a. His enemies—and impartial observers
              
              
                
                
                b. his friends and disciples.“?
              
              
                
                iii With what ideas did Jezus imbue his Disciples about himself?
              
              
                
                iv. causes of the different conceptions among his followers.
              
              
                
                
                 oriental Philosophÿ—Gnosticism—Platonism.
              
              
                Corollarÿ
              
              
                
                The fundamental part of the Christian Revelation is, the Divine mission of Jezus—not his person—character—
              
              
                
                Requisites—Examination.
              
              
                Part. iii
              
              
                Life of Jezus of nazareth
              
              
                 
                Great outlines
              
              
                
                His person, character, views, doctrine—Success
              
              
                i. was he really a man?
              
              
                
                Conclusion from Adam’s creation considered Luke i. 1/2. 
              
              
                Where is thy Father Jo. viii. 19 comp. with 27. He followed his Father’s trade Marc. vi. 3. his progress in mental endowments, though without a liberal education, gradual Luc. ii. 42/52 ii Sam. 2 vs. 21–26, 1 Cor. xv. 22 comp: with Gen: ii. 7. 
              
              
                Did Jezus exist before his birth? Examination of Jo. i. 18 εiς τον κολπον „In conviviis dilectissimi Solebant in Sinu ejus accumbere, qui convivii Princeps esset„ (Grotius, Elsner) εν κολπῳ τiνος εiνɑi. by which Summa familiaritas et censi horum cum aliquo communicatio is intended. It is used of married Deut xiii. 6. xxviii. 54–6.
              
              
                
                ii Had Jezus a human body and Soul? was he man—an Angelic being or Man-God?
              
              
                
                 Concessions—by Orthodox—Skeptics.    
              
            
            §18. That Jezus had a real human nature—with all its frailties—Sin excepted—having been conceived in the body of the beatified Virgin Mary, by the power of the holy ghost—without the concurrence of man, and has not only adopted human nature in regard to the body—but a real human Soul too, to become a real man, because this was necessary, as bodÿ and Soul were lost.
            §19. Jezus human nature did loose nothing of her properties by her inseparable union and junction with the Godhead, but he remained a creature—had a beginning of existence—being of a finite nature, preserving everÿ thing, which belongs to a real body, and, though by its resurrection it became immortal, the reality of his human nature was not altered—because—our Salvation and resurrection were depending from the reality of the body.
            
            But these two natures have been So conjointed in one person, that even by the death of Jezus they have not been Separated: So was, what he, dying, recommended in the hands of his Father—a real human Spirit, who departed from his body: but, in the mean time, the Godhead remained allways conjoined with the human part—even then—as it laid in the tomb, and the Godhead did not cease to be in him, even as, She was, when he was a Babe, although She for Some time did not reveal herself.
            Confess: of the Ref: Church Synod. Dord. 1618/9
            That he in body and Soul, during his whole life, but particularly at the end of his life bore the wrath of God against the Sin of the whole human race.
            Heidelb. catech. answ. to Q 37.
            Comp: with the 2. art, of the church of England 1562
            For if the divine essence, or godhead, did not enter into the womb of the Virgin, when was it, that that fulness of the Godhead, which dwelled in him bodily col. ii. 9. did enter into him.
            Rob. Clayton Bish. of Clogher’s vindic. of the O. & N.T. Lett. v. Pag. 446. Lond. 1759. 
            
              
                 (b) Skeptics—Eulogiums.
              
              
                ii Character of Jezus—the most innocent—the most benevolent the most eloquent and Sublime.
              
              
                 
                His courage—prudence—wisdom—humility—Philanthropy. 
              
              
                
                Consideration of his forbidding to declare himself the Messiah
              
              
                
                 
                Matth xii. 20 Marc. xviii. 29/30 Luc. ix. 20–25
              
              
                
                His devout temper—in prayer—compassion—filial obedience Luc. ii. 42 Love and delight in the Service of God.
              
              
                iii His views and doctrine.
              
              
                
                Personal—in regard to mankind.
              
              
                
                Pure Theism—nature and attributes of God.
              
              
                
                Perfect morality—the most benevolent and Sublime that ever was taught.
              
              
                
                Comparison with that of other Philosophers: ancient
              
              
                
                modern:—with Mozes and Mahomet.
              
              
                
                Belief in a future State
              
              
                
                
                unquestionable proof of its certainty.
              
              
                Miracles: 
                definition—Recequisites—end—not for ostentation but—to attain a great end—to evince beyond doubt the interposition of All-mighty power.
              
              
                
                
                Their defence—extent.
              
              
                iv. Success of his enterprize.
              
              
                
                
                obstacles—disadvantages
              
              
                
                
                Præjudices among the great—the Scientific—the Vulgar—
              
              
                His doctrine not committed in writing—his disciples illiterate men—
              
              
                 Consideration of the State of Christianity upon the hypothesis—„that he was an Enthusiast or Impostor—So too his disciples.„
              
              
                
                Conclusion—Prognostic.
              
            
          